Citation Nr: 1742493	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee and back disabilities.

2.  Entitlement to service connection for left hip disability, to include as secondary to service-connected right knee and back disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before a Veterans Law Judge in April 2014.  However, the Veterans Law Judge who conducted the April 2014 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is not caused or aggravated by her service-connected right knee and back disabilities.  

2.  The Veteran's left hip arthritis is not caused or aggravated by her service-connected right knee and back disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Left Knee

The Veteran is seeking service connection for left knee arthritis.  She contends her left knee disability is related to her service-connected right knee and back disabilities.  See November 2016 Informal hearing Presentation.  
	
Although she can satisfy the first element - a current disability, and the second element - a service-connected disability, she cannot satisfy the nexus between her service-connected disability and current disability.  The Board finds service connection is not warranted because there is no nexus.  

The Veteran reported her disability developed from an abnormal gait from her right knee and back disabilities.  She had weakness, swelling, giving way, lack of endurance, and pain in her knee hip.  See December 2010 VA examination.  

In May 2010, the Veteran had full range of motion in her left knee.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding.  

In August 2010, a VA examiner diagnosed the Veteran with patellofemoral syndrome (PFS).  He determined the Veteran's left knee disability was less likely than not related to her service-connected right knee and back disabilities.  Although there was objective evidence of crepitus and decreased range of motion, diagnostic testing was normal.  The examiner determined her left knee disability was independent of her service-connected right knee and back disabilities.  However, this opinion was not accompanied by an explanation.  

In December 2010, a VA examiner could not provide a diagnosis because the Veteran's symptoms and diagnostic testing were insufficient to render a diagnosis.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding.  In addition, the Veteran had full range of motion.  Although the August 2010 examiner diagnosed PFS, the December 2010 examiner disagreed.  First, while an abnormal gait from the right knee or back disabilities could cause PFS, the examiner explained that knee joints were particularly susceptible to secondary injury due to the hinge design.  Further, knees were sensitive to angular changes in joint motion, more so than the hip or ankle which pivot in multiple angles and directions.  Thus, the Veteran's left knee disability was less likely than not related to her service-connected right knee and back disabilities.  

In June 2015, a VA examiner determined that the Veteran's left knee disability was less likely than not related to her right knee and back disabilities.  He diagnosed arthritis but she did not have significant disease in her left knee.  In addition, since she did not have a limp, there was no evidence of imbalance resulting in extra strain on her left side.  Further, examination of the right knee and lumbosacral spine revealed a free range of motion in those joints and x-rays showed mild to moderate involvement of the right knee and spine consistent with 45 years of age.  In conclusion, there was no evidence that her service-connected disabilities imposed extra stress on her left knee.  Therefore, the examiner found her current left knee disability was less likely than not related to her right knee and back disabilities.  

In an April 2017 addendum, the June 2015 examiner clarified his opinion that the Veteran's current left knee disability was not aggravated by her service-connected right knee and back disabilities.  The examiner noted that his previous rationale on stresses or lack thereof applied to the issue of aggravation.  In his earlier opinion, he determined there was that there no evidence that her service-connected disabilities imposed extra stress on her left knee.  Thus, the lack of stress on her knee showed her service-connected disabilities did not aggravate her left knee disability.  He also noted that her diagnostic testing was normal.  In addition, he explained that PFS is an overused diagnosis and the condition resolves when overuse of the joint ends.  Thus, her left knee disability showed the effects of aging and was not aggravated by her service-connected right knee and back disabilities.

Accordingly, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's left knee disability and her service-connected right knee and back disabilities.  

Left Hip

The Veteran is seeking service connection for left hip arthritis.  She contends her hip disability is related to her service-connected right knee and back disabilities.  See November 2016 Informal hearing Presentation.  

Although she can satisfy the first element - a current disability, and the second element - a service-connected disability, she cannot satisfy the nexus between her service-connected disability and current disability.  The Board finds service connection is not warranted because there is no nexus.  

The Veteran reported her disability developed from an abnormal gait from her right knee and back disabilities.  She had weakness, swelling, giving way, lack of endurance, and pain in her left hip.  See December 2010 VA examination.  

In December 2010, a VA examiner diagnosed left hip strain.  The examiner determined that the Veteran's left hip disability was less likely than not related to her right knee and back disabilities.  The examiner noted there was no evidence of ongoing treatment.  Since there was no evidence of a chronic condition, her hip pain was diagnosed as a transient strain and could not be related back to her service-connected disabilities.  Thus, the Veteran's left hip disability was less likely than not related to her service-connected right knee and back disabilities.  

In August 2011, treatment records showed her hip pain was stable.  

In February 2013, the Veteran's hip was tender to palpation.  She was unable to perform a passive range of motion secondary to pain.  

In June 2015, a VA examiner determined that the Veteran's left hip disability was less likely than not related to her right knee and back disabilities.  He diagnosed arthritis but she did not have significant disease in her left hip.  In addition, since she did not have a limp, there was no evidence of imbalance resulting in extra strain on her left side.  Further, examination of the right knee and lumbosacral spine revealed a free range of motion in those joints and x-rays showed mild to moderate involvement of the right knee and spine consistent with 45 years of age.  In conclusion, there was no evidence that her service-connected disabilities imposed extra stress on her left hip.  Therefore, the examiner found her current left hip disability was less likely than not related to her right knee and back disabilities.  

In an April 2017 addendum, the June 2015 examiner clarified his opinion that the Veteran's current left hip disability was not aggravated by her service-connected right knee and back disabilities.  The examiner noted that his previous rationale on stresses or lack thereof applied to the issue of aggravation.  In his earlier opinion, he determined there no evidence that her service-connected disabilities imposed extra stress on her left hip.  Thus, the lack of stress on her hip showed her service-connected disabilities did not aggravate her left hip disability.  In addition, he explained that although her hip examinations revealed some loss of range of motion, both hips could still flex above 100 degrees and there was no pain.  Diagnostic testing was normal.  Thus, her left hip disability showed the effects of aging and was not aggravated by her service-connected right knee and back disabilities.

Accordingly, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's left hip disability and her service-connected right knee and back disabilities.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for left knee arthritis and left hip arthritis must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for left knee disability is denied.  

Entitlement to service connection for left hip disability is denied.  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


